 DETROIT WINDOW CLEANERS UNION, LOCAL 139, ETC63of Port Arthur, Texas, and Lake Charles, Louisiana, including mastersand chief engineers,6 but excluding all supervisors As defined in theAct[Text of Direction of Election omitted from publication ]6 The record does not show that the masters and chief engineers actually possesssupervisory authorityas definedin the ActDetroit Window Cleaners Union,Local 139 of the Building Serv-ice Employees'International Union,AFL-CIOandDaelyteService Company.Case No 7-CB-384 January 12, 1960DECISION AND ORDEROn March 13, 1959, Trial Exam ner Eugene F, Frey issued hisIntermediate Report in_ the above-entitled proceeding, finding thatthe Respondent had not engaged in certain unfair labor practices asalleged in the complaint and recommending that the complaint bedismissed, as set forth in the copy of the Intermediate Report at-tached heretoThereafter, the General Counsel and the Respondent.filed exceptions to the Intermediate Report and supporting briefsThe Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, to the extent consistent with ourdecision set forth belowWe agree with the Trial Examiner that the Respondent did notrefuse to bargain with Daelyte Service Company, the Charging Partyherein, in violation of Section 8(b) (3) and (1) (AY of the Act, byinsisting that Daelyte sign the agreement which the Respondentnegotiated with the AssociationFor many years, the Respondent has bargained on a multiemployerbasiswith the Association which has represented its member-employers, including DaelyteAs a result of such negotiations, sepa-rate successive contracts were executed by the Respondent and theAssociation and its individual members. In November 1956, about 2months before the expiration of the 1955 agreement, Daelyte resignedfrom the AssociationHowever, neither Daelyte nor the Associationnotified the Respondent of the resignation until June 15, 1957In the meantime, pursuant to tunely notice to reopen the 1955agreement given by the Respondent in February 1957, the Associationand the Respondent instituted negotiations for a new contractAfter126 NLRB No. 18 64DECISIONSOF NATIONALLABOR RELATIONS BOARDa number of meetings, the parties reached agreement on May 14, 1957.Although Daelyte did not participate in these negotiations, it keptitself informed of their progress through members of the Association.In addition, before the negotiated agreement was reduced to finalprinted form, Daelyte requested the Respondent to furnish it with anadvance copy of the agreement which the Respondent did. There-after, on June 15, 1957, in accordance with past practice, the Re-spondent submitted to Daelyte printed copies of the agreement forsignature.Daelyte, however, declined to sign the contract because itregarded the industry promotion fund and performance bond clausesillegal, although the others terms of the contract were acceptable to it.At this meeting, Daelyte informed the Respondent for the first timethat it had resigned from the Association and did not consider itselfbound by the Association-negotiated agreement.Thereafter, follow-ing unsuccessful efforts to persuade Daelyte to sign the agreement,the Respondent called a strike of the Company's employees on July 2.Two weeks later the strike was settled with Daelyte signing the con-tract, reserving, however, the right to submit to the Board the°ques-tion of the legality of the two disputed clauses.The complaint, in substance, alleges only that the Respondent un-lawfully refused to bargain with Daelyte on an individual employerbasis.It does not allege, nor was evidence adduced to show, that theindustry promotion fund and performance bond clauses were unlaw-ful; indeed, no such contention has ever been in this case. In thesecircumstances, we find, as did the Trial Examiner, that the disputedclauseswere proper subjects for collective bargaining, which theRespondent and the Association were privileged to negotiate intotheir contract.'The General Counsel, contends, however, that the Respondent, whosegood faith is not otherwise impugned, violated its statutory bargainingobligation, by insisting that Daelyte execute the contract negotiatedwith the Association because Daelyte had previously resigned fromthat organization.Regardless of Daelyte's resignation as a memberof the Association, we find no merit in the General Counsel'scontention.As indicated above, Daelyte never gave the Respondent notice thatit had withdrawn from the multiemployer collective-bargaining unitor resigned from the Association until after contract negotiations hadbeen concluded. Instead, it stood by while negotiations were beingconducted, keeping informed of the progress of these negotiations,without giving the Respondent the slightest reason to believe that theAssociation was no longer bargaining on its behalf. Indeed, it wasonly after negotiations were concluded and after it had received arequested preliminary copy of the agreement and later a final printed'Cf.NL.R.B. v. Wooster Division of Borg-WarnerCorporation,356 U.S 342. DETROIT WINDOW CLEANERS UNION, LOCAL 139, ETC.65copy that Daelyte notified the Respondent that it had resigned fromthe Association and was therefore not obligated to sign the agree-ment.Significantly, it asserted this position only because it believedthat the industry promotion fund and performance bond clauseswere "illegal."As found above, however, these clauses are notunlawful.In view of all the facts and circumstances in this case, we find thatDaelyte was estopped from requiring the Respondent to bargain withit on an individual basis concerning the terms of a new,contract andthat the Respondent, therefore, did not refuse to bargain with Daelytewithin the meaning of Section 8(b) (3) and (1) (A) of the ActsAccordingly, in agreement with the Trial Examiner, we shall dismissthe complaint in its entirety.[The Board dismissed the complaint.]-CHAIRMAN LEEDOM and MEMBER RODGERS took no part in the con-sideration of the above Decision and Order.2 In making our determination herein,we do not adopt the Trial Examiner's interpreta-tion ofRetail Associates,Inc,120 NLRB 388 In that case a majority of the Board byway of dicta set forth certain ground rules which it indicated it would consider in futureappropriate casesMember Jenkins there stated that he considered"it inappropriate toexpress...a view with respect to ground rules which, in his opinion, are inapplicableto this case "We also do not adopt the Trial Examiner's interpretation of earlier Boarddecisions,regarding the requirement of notice for withdrawal from multiemployer units.INTERMEDIATE REPORTSTATEMENTOF THE CASEThe issuein this case is, whether DetroitWindowCleanersUnion, Local 139 ofthe Building Service Employees'InternationalUnion, AFL-CIO,hereafter calledthe Union,in the course of bargaining negotiationswith Daelyte Service Company,herein called Daelyte orthe Employer,refused to bargain collectivelywith theEmployer in violation of Section 8(b)(3) of theNational Labor Relations Act,as amended,61 Stat. 136,hereincalled the Act,by its insistencethat the Employersign a collective-bargaining contract containing certain provisionsdescribed below.The issuearises on a complaint issued againstthe Union on July 24, 1958, by theGeneral Counsel of the National LaborRelations Board,herein calledGeneralCounsel andthe Board,through theBoard's Regional Directorfor the SeventhRegion,on the basis of a chargeduly filed by theEmployer, andtheUnion'sanswer denying the commission of any unfairlabor practices.Pursuant to notice a hearing was held inDetroit,Michigan,on October 20 and 21,1958, before the duly designated Trial Examiner, in which allparties except theEmployer participated and were represented by counsel.All parties were affordedfull opportunity to be heard,to examine and cross-examine witnesses,to introduceevidence bearing on the issues,and to present oral argument and briefs.Oralargumentwas waived, but all parties filed written briefs whichhave beencarefullyconsideredby the TrialExaminer.Uponthe entire record in the case, and from my observation of the witnesses onthe stand,I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Employer is a Michigan corporation,with its principal office and place ofbusiness located in Detroit,Michigan,where it is engaged in the business of in-554461=60-vol. 126-6 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDdustrial building maintenance,including window cleaning, painting,building clean-ing, and janitor service.In the course of its operations,the Employer annuallyperforms services valued in excess of$100,000 for industrial concerns located inthe State of Michigan,each of whom,in turn,annually ships from its Michiganplants products valued in excess of $50,000 directly to points outside the State ofMichigan.I find that the Employer is and has been engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATION INVOLVED,AND ITS AGENTSThe Union is a labor organization within the meaning of Section 2(5) of the Actwhich admits to membership employees of the Employer.Bert Palmer and LorenHayes were at all times material herein president and business agent,respectively, ofthe Union,and were agents of the Union.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsAll persons employed by the Employer who perform window cleaning work,excluding office clerical,technical and professional employees,watchmen, andsupervisors,constitute a unit appropriate for purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.At all times material herein,theUnion has been designated by a majority ofemployees in the unit aforesaid as their representative for purposes of collectivebargaining,and by virtue of Section 9(a) of the Act it has been and now is theexclusive representative of all employees in said unit for purposes of collectivebargaining with respect to rates of pay, wages,hours of employment,or otherconditions of employment.For many years Window Cleaning Contractors Association of Detroit,hereincalled the Association,has been a voluntary association of window cleaning firmslocated in the Detroit area,which has been authorized by its members to negotiateon their behalf collective-bargaining contracts with the Union and other labororganizations.The Employer was a member of the Association from its inceptionuntilNovember 14, 1956,when it formally resigned from that body. Since thatdate the Employer has taken no part in the activities of the Association,includingits negotiations of collective-bargaining contracts with the Union.At the time of its resignation,the Employer was operating under the terms ofa collective-bargaining agreement executed by the Association for its members onor about April 15, 1955,which was due to expire April 15, 1957.After its resigna-tion,the Employer continued to honor the terms of that agreement,in accordancewith a trade practice of operating under terms of an existing contract until a newone is negotiated and executed.On February 15, 1957,the Union notified all window cleaning companies coveredby the 1955 contract(which included members of the Association and nonmembersor "independent"employers,including the Employer)in writing of the expirationdate of that contract,and requested a meeting for negotiation of a new contract.Shortlythereafter,a bargaining committee of the Association and the Union begannegotiations.By May 9, 1957, they had agreed on most of the substantial termsof a new contract, including wage rates and other financial provisions,and on thatdate the Union sent a letter to the Employer and other "independents,"advisingthem of the agreement with the Association on a new 2-year contract which wouldnot be available in completed written form for several weeks, and reciting increasedwage rates and other financial provisions,with the effective date of each,containedin it.The parties did not reach complete agreement on all terms and wording ofthe new contract until about May 14.The membership of the Union ratified thecontract in final form on or about May 20, 1957.The Employer took no part in the negotiations between the Association andUnion,but learned of their progress through informal reports from Associationmembers.About the end of May 1957,allnon-Association window cleaning contractors,including the Employer,received invitations by telephone from the Union to attenda meeting of Association members with the Union on June 4,to review and discussthe final draft of the new contract.The Employer did not attend the meeting.Atthat session,the contract was explained in detail to all employers present, andarrangements were made for printing copies for distribution to all concerns in theindustry,so that absent employers could examine the contract,in preparation fora later meeting of all employers for formal execution of the contract. DETROIT WINDOW CLEANERS UNION, LOCAL 139, ETC.67On or about June 15, 1957, at the prior request of Horace Boutell, vice presidentof the Employer, Hayes brought an advance copy of the contract to the Employer'soffice.PresidentHarry Teegarden of the Employer looked it over casually andtold Hayes that he had some doubts about some provisions, but said he would ex-amine it fully and give Hayes his opinion about it later, after he had discussed itwith his attorney.Teegarden and Boutell then reviewed the contract, and foundno objection to its financial and other provisions, except two new provisions, clause(5) "Industry Promotion and Improvement Fund," and clause (15) "Guaranty ofContract Liability."'They consulted counsel who expressed the opinion that theseclauseswere illegal, and advised the Employernot to signany contractcontainingthem.A day or so after his first visit, Hayes brought additional printed copies of thecontract to Teegarden, and asked him to sign them.After some discussion of thecontract terms, Teegarden told Hayes that the Employer found all provisions of thecontract acceptable except the clauses quoted above, and that the Employer, onadvice of counsel, would not sign the contract if it contained those clauses, as itconsidered themillegal,and that counsel had suggested the Employer take thequestion of their legality to the National Labor Relations Board for decision.Hayesreplied that the two clauses would have to remain in the contract, as they had beennegotiated between the contractors' Association and the Union.Teegarden toldHayes that the Employer was no longer a member of the Association.On June 19, 1957, Boutell attended a meeting of Association members with UnionAgents Palmer and Hayes, to which nonmember employers had been invited by theAssociation.At themeeting,Associationmembers andsomenonmember em-ployers signed the contract, but Boutell and representatives of several other non-member employers refused to sign it at the time because it contained the two clausesmentioned above.When Boutell voiced his objection to the union agents, theystated that they felt the two provisions would not stand in the way of a workingarrangement between the Union and the Employer, but Hayes said both clauseswould have to remain in any contract with the Employer because they were theresult of negotiation with the Association.Boutell told the union agents he knewthe contract had been negotiated with the Association, but the Employer was ob-jecting to these clauses, not as an Association member, but as a nonmember.Healso told them that, until a new contract was consummated between the Union andthe Employer, the latter wouldcontinueto operate under the terms of the expiredcontract.After theJune 19 meeting,Rolland O'Hare, counsel for the Union, was authorizedby the Union to discuss the problem further with counsel for the objectingemployers,in aneffort to work out a solution.A meeting was held on June 26,1957, between O'Hare, Guy Bratton, attorney for the Employer, and Harry Davidow,attorney forMichiganWindow Cleaning Company, another "independent" em-ployer.Davidow and Bratton contended that clauses 5 and 15 were illegal forseveral reasons: They argued clause 5 wasan illegal invasionof managerial pre-rogative, and questioned why the clause made no provision for union representationon the board of trusteesmanagingthe fund.O'Hare replied that he had concludedthat "under Section 302 of the Taft-Hartley Act it was perhaps illegal, as we allknow," and he was fearful that direct union participation in management of thefund might conceivably be considered a violation of Section 302, the antikickbackprovision, of the Act, hence he had insisted that the fund be set up under thesole managementof employer trustees.As justification for the Union's insistenceon the clause, O'Hare recited the experience of otherunionswith similar funds,which he said had been used by employers in other industries to publicize the useof their products, resulting in increase in theirbusinessand employment of unionlabor; he felt thatuse of a similar fundto publicize the employment of skilledjourneymen window cleaners,as againstunskilled labor pulled off the street, wouldbenefit both the window-cleaning companiesand theiremployeesin likemanner.To this argument, Davidowsaid hisclient had its own advertising program anddid not need any "industryfund."Bratton took the same position on behalf ofthe Employer.2As to theperformancebond requirements of clause 15, both em-ployer representatives argueditwas againstpublic policy, and that their clients hadnever beendelinquentinmeetingtheir obligations under prior contracts, that bothwere financiallyresponsible,hence the bond provisions were an unwarranted burden1Copies of these clauses are set forth in Appendix A hereto.During the discussion, Davidow was the main spokesman for both employers ; Brattonsaid little other than to agree with Davidow's statements,and O'Hare understood thatBratton's views coincided with those of Davidow throughout. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDon them andshould be eliminated from their contracts.During the meeting therewas noproposal by either side for changes in the form or wording of eitherclause.The meeting ended without any agreement, but with opposing counsel exchangingthreats to file charges with the Board.The parties madeno arrangementfor futuremeetings.O'Hare reportedat once toHayes on the failure of the above meeting, and theunion executive board on June 26, 1957, ordered that the employees of the Em-ployer and other contractors who had refused to sign the Association contract, becalled out on strike.On Friday, June 28, 1957, about 4 p.m., Hayes called the Employer's office in aneffort to get a contract executed before the following Monday,as the unionexecutive board had insisted that he get a contract signed or call a strike.NeitherTeegardennor Boutellwas available, so Hayes lefta messagefor Teegarden thatthe Employer had until 4:30 p.m. to sign the contract at the union office, "or else."Shortly after, Hayes' secretary called the Employer's office and advised Teegarden'ssecretary that the men would strike if the Employer did not come to the unionoffice andsignthe contract.Shortly after 4:30 p.m., Hayes himself called againand told Teegarden's secretary she had better contact some officer to sign thecontract.Hayes called the strike at the Employer's plant on July 2. Some employeesstopped work that day, and others followed suit on succeeding days until all wereon strike by July 8 and remained out until July 16.When Teegarden talked to theunion steward, Trink Wells, the day the strike started, the latter replied that themen would notwork unless the Employer signed the contract, as it was againstunion rules for them to work in a shop without a signed contractDuring the first week of the strike, Teegarden .asked the president of the Associa-tionto intercede with the Union in an effort to get the employees back to workwhile the Employer and the Union negotiated over the disputed clauses.Thatofficial reported back, after talking tounion officials,that there was nothing "we"could do until the Employer signed the contract.During the strike Hayes applied-further economic pressure on the Employer by warning its employees against per-forming work other than window cleaning for the Employer.On July 11 or 12,1957, Hayes advised the Employer that it had better not have any men working,as they were all on strike.Teegarden at once called Hayes and said he wanted todiscussthe contract and figure out a way to get his men back to work.On July 15,1957,Teegarden and Hayes met at the Employer's office.Teegardentold Hayes that, in order to get the men back to work, and on advice of counsel,he wouldsignthe contractcontainingthe two disputed clauses under protest, andwould then abide by all terms of the contract except those clauses, but would takethe issueregardingthem to the National LaborRelationsBoard, and would abideby itsdecision.Hayes agreed to this procedure, while maintaining both clauseswerelegal.Both menthen signed the contract, and at the same time signed aseparate document reading as follows:JULY 15, 1957.It is expressly understood and agreed that this contractis signedunder protestwith specific reference to Paragraphs #5 and # 15, it being our contention thatthese provisions are illegal. It is further understood and agreed that theemployer reserves the right to contest the validity of said provisions in theproper form.DAELYTE SERVICE COMPANY,WitnessMARY Lou LOHR(Signed)HARRY TEEGARDEN,President.Witness -----------------(Signed)L.HAYES,3Local 139 Business Agent.The employees returned to work July 16, with the exception of two or three whohad been out of town and could not be reached by the Union.Since the execution of the contract, the Employer has complied with all its termsand provisions retroactively to April 15, 1957, except the two disputed clauses.B. Contentions of the parties, and concluding findingsIt is clear from the above facts, and I find, thatin itsfew discussions with theEmployer before the strike, the Union always insisted that the Employer execute'Hayes affixed his signature merely as a witness to the signature of Teegarden, andthe latter admits that he did not consider Hayes' signature as an admission of theillegality of the twoclauses DETROIT WINDOWCLEANERS UNION, LOCAL139, ETC.69only the Association contract containing the disputed clauses, and would not agreeto accept a contract without them, and that it called the strike on July 15, 1957, toenforce that demand, and maintained it until the Employer capitulated by signingthe contract with those clauses.During its discussions with the Employer, therewas no attempt by the Union to bargain on the subject of those clauses by invitingor suggesting, or even leaving the door open for suggestions of, substitute provisionsor proposals.At the hearing, Agent Hayes took the position that, once a majorityof the employers had signed the Association contract, the Union would never favorthe Employer as against other contractors by giving it a contract omitting thedisputed clauses; he testified that, at most, the Union might be willing now to letthe Employer change the wording of clauses 5 and 15, "as long as it amounted tothe same thing," but would never agree to let the Employer omit payment of moneyinto a fund, whatever it is called, or forego the procurement of some type of per-formance band?Hence, the Union has been at all times adamant in its insistenceon the Employer's acceptance of these clauses, and nothing else.This poses thebasic question whether the Union's adamant insistence on them constituted a refusalto bargain within the meaning of Section 8(b) (3) of the Act.However, the Union'sbrief raises a preliminary question which should be considered first.1.The effect of the Employer's resignation from the AssociationThe Union argues that the Employer's resignation from the Association inNovember 1956 was not an effective withdrawal from multiemployer bargainingbecause of the Employer's failure to give the Union timely and effective noticethereof, hence the Employer was bound by the 1957 bargaining negotiations betweenthe Association and the Union, and the contract, which resulted therefrom, and theUnion did not violate the Act by exerting economic pressure to compel theEmployer tosignthat contract.The record shows that although the Employer resigned from the Association onNovember 14, 1956, about 3 months before the Union opened negotiations with theAssociation for a new contract, the Union never received specific notice of theresignation from the Employer, either directly or through the Association, untilabout June 15, 1957, which was a little over a month after the Association andUnion had reached a meeting of the minds, and about 4 days before they met tosignthe completed contract.General Counsel argues that the withdrawal at thislate date was sincere, unequivocal, permanent, and timely, and hence effective towithdraw the Employer completely from the multiemployer bargaining unit.The Board has repeatedly held that withdrawal of a party from a multiemployerbargaining unit is effective to change the bargaining unit only if the party "unequivo-callymanifests its intention to withdraw from multiemployer bargaining and topursue an individual course of action after proper notice at an appropriate time."The decision to withdraw must contemplate a sincere abandonment, with relativepermanency, of the multiemployer unit and the embracement of a different courseof bargaining on an individual employer basis .-9I find from the record, and the Union does not dispute the fact, that,so far asthe Association was concerned, the Employer's withdrawal in 1956 was unequivocal,in good faith, timely, and permanent.6The Union argues, however, that the Em-ployer never gave it timely notice of its intention to withdraw from multiemployerbargaining, hence the Employer is bound by the Association contract. I find meritin this contention.The Employer's withdrawal from the Association was never communicated tothe Union until June 15, 1957, after the1957negotiations with the Association wereconcluded and only the final step of execution of the contract remained. Prior tothat date, the Union had every reason to believe that the Employer was still in themultiemployer unit for purposes of collective bargaining.The Employer was oneof the largest companies in the industry, had been a charter member of the Associa-tion and represented by it throughout its life in collective bargaining with the Union,and representatives of the Employer had been on the bargaining committee of theAssociation during every negotiation up to the 1957 meetings.While a Daelyte41 do not credit equivocal testimony of the Union's counsel regarding his discussionswith Daelyte counsel during the strike which intimates that the Union was willing to"go back into negotiations and negotiate from the beginning with you," but was notwilling to consider the Association contract as a "group of proposals," for this testimonyconflicts with Hayes' clear admissions above5McAnary & Welter, Inc.,115 NLRB 1029, 1031 ;Retail Associates,Inc.,120 NLRB 388.6 The Employer's reason for withdrawalis immaterial.SeeBearing& Rim SupplyCo, 107 NLRB 101, 103. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative was not on that committee during the 1957 negotiations, this wis notunusual,for not all members of the Association had a representative on the com-mittee, the composition of which fluctuated from year to year.Hence, mere absenceof a Daelyte representative in 1957 was not a circumstance which of itself could beexpected to warn the Union that the Employer was no longer in the Association.The Association maintained no written list of its members which was available to,the public or the Union at any time, so that the Union had no ready way of checkingon the precise employers involved in the multiemployer unit during bargainingsessions, even if it wanted to do so. In fact, it had no reason to do so in 1957,for in past negotiations the Association bargaining committee had always contactedthe "independent" employers in an effort to bring them into negotiations personallyor by proxy, and when negotiations were concluded by a contract, that documenthad always been presented to the "independents" for their consideration, and theyusually "fell in line" by signing the same contract as the Association; and the recorddiscloses no unusual circumstances attending the 1957 negotiations, so far as theEmployer's apparent vicarious participation in them is concerned, which wouldindicate to the Union that past practices would not prevail.The normalcy of thenegotiations in this respect is highlighted by the contrasting situation involvingMichigan Window Cleaning Company, another "independent." The Union had hadtrouble with Michigan in the past, hence it made specific inquiry during the 1957negotiations about its participation therein, and learned that Michigan had giventhe Association written power of attorney to represent it during the negotiations.In contrast, the Union's relations with the Employer after its withdrawal from theAssociation were normal: the Employer continued to honor the Association contractof 1955, and dealt amicably with the Union on grievances right up to the 1957negotiations; and during those negotiations Business Agent Hayes visited the Em-ployer's plant weekly to collect union dues, but was never advised even informallyby employer officials that it wasno longerin the Association.Hence, the Unionhad no reason to make the same inquiry about the Employer's status vis-a-vis thelong-standing multiemployer unit as it made regarding Michigan.I am therefore of the opinion that in the circumstances disclosed in this case,itwas the clear duty of the Employer to notify the Union in clear and unequivocalterms, before the start of the 1957 negotiations, of its prior withdrawal from theAssociation nand multiemployer bargaining, and of its intent to divest itself of anyconnection with or responsibility for the existing multiemployer bargaining, and toengage thereafter in individualbargainingwith the Union.The Board has held that withdrawal of an employer from a multiemployer bar-gaining unit is timely and effective where it occurred substantially before actualjoint negotiation and consummation of a contract involving that unit(Pacific MetalsCompany, Ltd., etal., 91 NLRB 696, 699, 700), and even where it took place afterdue notice of termination or modification of an existing agreement, or after itsexpiration date, or before or during joint negotiation of a new contract.SullivanMining Company,101 NLRB 1366, 1369;20th Century Press,107 NLRB 292, 293;Stamford Wall Paper, Inc.,92 NLRB 1173, 1175, 1176;Jones & Anderson LoggingCompany, Inc.,114 NLRB 1203, 1205;Milk and Ice Cream Dealers of the GreaterCincinnati,Ohio, Area, etc.,94 NLRB 23, 25;York Transfer & Storage Co.,107NLRB 139, 141, 142;W. A. Swanson Logging Co., et al.,111 NLRB 495, 496, 497.On the other hand, the Board has rejected a withdrawal by an employer as untimelyand ineffective when it was attempted at the conclusion of joint negotiations in whichthe employer had participated, and only when the completed contract was presentedto him by the union for signature.McAnary & Welter, Inc., supra,at 1032.Applying the same principle to a labor organization, the Board inSheetMetalWorkers Union, Local 65, etc. (Inland Steel Products Company),120 NLRB 1678,found a union guilty of a refusal to bargain in violation of Section 8(b)(3) of theAct, where its agent refused to sign an agreement, terms of which had previouslybeen negotiated and agreed upon by representatives of both employer and union,and rejected as ineffective the union's disclaimer of representation of employees inthe unit which was communicated to the employer long after its refusal to signthe agreement.Although the Board in these cases did not specifically state thateffectiveness of the withdrawal depended on notice thereof to the labor organizationinvolved,the fact of such notice appears in each, and the Board specifically foundor adverted to that fact, hence it is clear that actual notice to the labor organizationat an appropriate time was an essential element of the Board's conclusion.See alsoCanada Dry Ginger Ale, IncorpoPated, 73NLRB 460, 463.The Board has recently restated the principles governing withdrawals from multi-employer bargaining,and the rationale thereof, inRetail Associates,Inc., supra,asfollows: DETROITWINDOW CLEANERS UNION, LOCAL 139, ETC.71The right of withdrawal by either a union or employer from a multiemployerunit has never been held,for Board purposes,to be free and uninhibited, orexercisable at will or whim.For the Board to tolerate such inconstancy anduncertainty in the scope of collective-bargaining units would be to neglect itsfunction in delineating appropriate units under Section 9,and to ignore thefundamental purpose ofthe Act offostering and maintaining stability in bar-gaining relationships.Necessarily under the Act,mutiemployer bargainingunits can be accorded the sanction of the Board only insofar as they rest inprinciple on a relatively stable foundation.While mutual consent of the unionand employers involved is a basic ingredient supporting the appropriatenessof a multiemployer bargaining unit,the stability requirement of the Actdictates that reasonable controls limit the parties as to the time and mannerthat withdrawal will be permitted from an established multiemployer bargainingunit.Thus, the Board has repeatedly held over the years that the intention bya party to withdraw must be unequivocal,and exercised at an appropriate time.The decision to withdraw must contemplate a sincere abandonment,with rela-tive permanency,of the multiemployer unit and the embracement of a differentcourse of bargaining on an individual employer basis. . . .The Board took occasion in this case to set forth the following"ground rules" forthe future as to withdrawal by any party from multiemployer bargaining to governquestions of representation in multiemployer units:Among other things, the timing of an attempted withdrawal from a multi-employer bargaining unit,as Board cases show, is an important lever of controlin the sound discretion of the Board to ensure stability of such bargainingrelationships.We would accordingly refuse to permit the withdrawal of anemployer or a union from a duly established multiemployer bargaining unit,except upon adequate written notice given prior to the date set by the contractfor modification,or to the agreed-upon date to begin the multiemployer negotia-tions.Where actual bargaining negotiations based on the existing multiemployerunit have begun, we would not permit,except on mutual consent,an abandon-ment of the unit upon which each side has committed itself to theother,absentunusual circumstances... .While I agree with General Counsel that these "ground rules," promulgated inMay 1958, cannot govern the appraisal of the conduct of the Employer during1956 and 1957,it is clear that, as the Board states, they rest"upon existing principlesand policies under the Act." In this respect they appear to be a condensation ofthe principles stated in the cases cited above.Recognizing this fact, General Counselclaims that the wording of the"rules" indicate that the Board intended that noticebe given only to the multiemployer association from which an employer sought towithdraw, and that there is no mandate upon it to give notice of withdrawal to thelabor organization.The argument is, that the Board distinguishes between anattempted withdrawalpriorto the date set for negotiations,where the requirementismerely one of"adequate written notice"of the withdrawal, without specifyingthe exact recipient of the notice, and a withdrawalafterjoint negotiations havebegun, where withdrawal is not allowed"except on mutual consent";in the lattercase, "mutual consent"implies notice to the labor organization followed by itsexpress consent to the withdrawal,but lack of that requirement in the prior instanceindicates that no such notice is required before joint negotiations start.The argu-ment is fallacious for several reasons.First,it conflicts with the Board decisionscited above, which appear to be the basis for the new "ground rules." Second,it improperly equates the obvious necessity foraffirmative consentby one party toa change in the composition of the multiemployer unit,after both parties havestarted active negotiations on the basis of that unit and thereby adopted it, withthe clear right of the employer group to change its own composition by unilateralaction before negotiations with the union begin.It ignores the obvious corollaryto that unilateral action,notice thereof to the other party in the coming negotiations,which both on principle and under the authorities cited above,appears to be aprerequisite to an effective change in the multiemployer unit.If the "ground rules,"and the principles on which they are based,are to be construed to permit an employeratwill to withdraw silently from a long-standing multiemployer bargaining unit,without any notice to the union,the other necessary party to multiemployer bargain-ing, that party would be compelled during negotiations to deal with an employergroup whose outlines and composition would always be shadowy and fluctuatingdue to possible constant changes in its membership"behind the scenes," so to speak.The union might never know,during or at the conclusion of negotiations,how manyor which of the employees that it represents are covered by the agreement which it 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigns, nor which employers it must thereafter approach for individual bargaining.This would make for uncertainty in the scope of collective-bargaining units whichwould tend to create increased and perhaps repetitious negotiations between unionsand employers, with attendant industrial strife and all its unfortunate economicconsequences, which multiemployer bargaining has helped to minimize or elimi-nate.7In theRetail Associatescase, the Board recognized that employers have aright to have the integrity of associationwide bargaining preserved against uniondisclaimers of representation made for ulterior motives and designed to upset tradi-tionalmultiemployer bargaining.By the same token a labor organization whichengages in good faith in multiemployer bargaining has a correlative right to havethe composition of the multiemployer unit with which it deals preserved againstsilent and perhaps whimsical changes in its composition by members of that unit.This can only be done, and the fundamental objective of the Act achieved, if anemployer who desires to withdraw from a traditional multiemployer bargainingunit is required to give "adequate written notice" of his withdrawal, either directlyor through the employer group, to the union at the time or times stated by the Boardin its "ground rules."On all of the above facts and authorities, I conclude and find that: (1) TheEmployer's withdrawal from the Association in November 1956 was not an effectiveabandonment of multiemployer bargaining, such as to relieve it of responsibilityfor the results of the 1957 multiemployer bargaining with the Union; (2) it wastherefore bound by the result of that bargaining, so far as its relationships with theUnion were concerned; and (3) its notice of withdrawal to the Union on June 15,1957, was too late and ineffective. It follows that the Union did not fail or refuseto bargain in good faith by its insistence that the Employer sign the contractwhich resulted from multiemployer bargaining, or by its institution of a strike ofthe Employer's employees thereafter to enforce that demand. I therefore concludethat the Union did not violate Section 8(b),(1) (A) and 8(b)(3) of the Act by itsconduct.The record shows that both Association and Union bargained over the subjectmatter of clauses 5 and 15 which were proposed by the Union 8 and such bargainingresultedin their inclusionin the contract of June 19, 1957. Both parties thus treatedthe union demands embodied in those clauses as a bargainable issue, and as theEmployer has not effectively relieved itself from responsibility for the resultsof the negotiations, it follows that General Counsel's claim that both clauses falloutside the scope of mandatory bargaining must be rejected.Cf.Economy Stores,Incorporated,120 NLRB 1.On the entire record in the case, and for the above reasons, I shall recommendthat the complaint herein be dismissed:Upon the basis of the foregoing findings of fact, and on the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.The operations of the Employer described herein affect commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.The Union has not engaged in any unfair labor practices as alleged in thecomplaint within the meaning of Section 8(b)(1)(A) and 8(b)(3) of the Act.[Recommendations omitted from publication ]7 See remarksof the United States Supreme Court inN L R B. v. TruckDrivers LocalUnion No 449 (Buffalo Linen Supply Co.),353 U S. 87, 94-969The Union proposed the performance bond clause on the basis of past experience withsome window-cleaning companies which had defaulted on their obligations under priorAssociation contracts, and the promotional fund provision on the basis of alleged use ofsimilar funds in other industries which had proven beneficial to both employers andemployees.APPENDIX A(5) INDUSTRY PROMOTION AND IMPROVEMENT FUNDThe parties to this Agreement agree that the window cleaning industry can domuch to promote and better itself.Considerable work is'being done in the Detroitand Wayne County area by persons and firms that do not have professional windowcleaning training and experience.' The inferior work'done by these firms reflects onthe entire window cleaning industry and has in the past prevented the industry from DETROIT WINDOW CLEANERS UNION, LOCAL 139, ETC.73taking its place as a user of skilled workers and producer of professional windowcleaning.To further the legitimate aims of promoting and improving the windowcleaning industry, the Employers signatory to this Agreement have agreed, effectiveJune 1st, 1957, to contribute two cents ($0 02) per hour for each man hour workedby window cleaners in their employment into an Industry Promotion and Improve-ment Fund. This Fund shall be administered by three Employer Trustees under awritten declaration of trust.The Association shall have the authority to appointthree Trustees to administer the above Fund.This Fund shall be used for the fol-lowing general purposes-1.To promote and improve the window cleaning industry through a system ofpublic and customer education and information that will publicize the importantbenefits of regular and periodic window cleaning.2To point out, through a system of public education and advertising, thehazards and disadvantages of infrequent and haphazard window cleaning by un-skilled and untrained persons3.To strive for a better understanding between Employers and their employees,between contractors and their customers and between contractors and the generalpublic.APPENDIX B(15)GUARANTY OF CONTRACT LIABILITY(a)The Employer, if not a member of the Window Cleaning Contractors As-sociation, agrees to post a $1,500.00 cash bond to insure and guarantee the faithfulperformance of this Agreement.The Association agrees to act as surety for eachEmployer who is a member thereof, but in no event shall the liability of the As-sociation for any one of its members exceed the amount which could have beenassessed against the cash bond of a non-member.`b)A Joint Committee of representatives from both the employees and the Em-ployers shall be empowered to hear claims against the bond or against the suretyobligation of the Association.The signatories to this Agreement agree that theAssociation shall have the authority to designate the three (3) Employer representa-tives and the Union shall have the authority to designate the three (3) employeerepresentatives to the Joint Committee.The Employer, if not a member of theAssociation, agrees to post the required bond with such depository and under suchconditions as the Joint Committee shall from time to time designate.The accountestablished for this purpose shall be known as the Window Cleaning ContractorsGuaranty Account.(c)The above bond or the suretyship obligation of the Association shall be liableif,at any time, the Joint Committee shall find that the Employer is not faithfullyand fully performing any of the conditions of this Agreement, and the bond orsuretyship obligation may be levied against for the payment of back wages, de-linquent wages, past due wages, delinquent payment to the Window Cleaning Con-tractors' Insurance Fund, or for any fine or penalty assessed by the Joint Committeebecause of the Employer's failure to perform any other obligations under thisAgreement.Decisions of the Joint Committee shall be by majority vote.(d) In the event of deadlock of the Joint Committee, the question at issue shallbe submitted to -arbitration at the written request of'any three (3) of the representa-tives on the Joint Committee, provided that such request is made within seven (7),days of such deadlock.The representatives to the Joint Committee shall agree uponan arbitrator.Should they be unable to do so within seven (7) days of the requestfor arbitration having been made, an arbitrator shall be selected in accordance withthe procedures of the American Arbitration Association.The decision of the'arbitrator shall have no authority to add to or subtract from any provision of thisAgreement.Any award by an arbitrator acting under the provisions of this Agree-ment shall 'be entitled to be entered as a judgment in a court of competent jurisdic-tion, according to the statutes in such case made and provided.The expense of thearbitrator shall be borne equally by the Association and the Union.(e)The Employer agrees that, upon request of the Joint Committee, the books,records and other documents of the Employer evidencing compliance or non-compliance with the terms of this Agreement shall be subject to be produced beforeand scrutinized by the Joint Committee.(f) It is agreed that checks drawn on the Window Cleaning Contractors GuarantyAccount, under the authority of the Joint Committee, shall be paid directly to TheFund or person entitled to same and at least one (1) representative of the em-ployees and at least one (1) representative of the Employer, to be designated by theJoint Committee, shall be required to sign for any withdrawal of Funds. In theevent a member of the Association is found to be delinquent under any term or 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDcondition of this Agreement,or any fine or penalty is assessed against a member ofthe Association by the Joint Committee or by any arbitrator appointed pursuantto this Agreement, the Association agrees to pay any sums assessed thereby from itsown treasury within three (3) days of the final decision of the Joint Committee orthe arbitrator.(g)The liability of the Employers under a bond posted pursuant to this Agree-ment shall be several and not joint.When the obligation of this Agreement shallcease for any reason, the Employer may request the return of his cash bond and theAssociation may request the cancellation of its obligation as surety.(h)The Union agrees to release the Association as surety for any Employer, amember of the Association, covered hereunder who withdraws from the Associationduring the term of this Agreement, two (2) weeks after receipt of written notice fromthe Association that said Employer has withdrawn from the Association.The re-lease of the Association as surety shall not be construed as a release of the Em-ployer involved from the terms of this Agreement by the Union, and such Employershall post within the aforementioned two (2)week period a $1,500.00 cash bondwith the Window Cleaning Contractors' Guaranty Account.Failure of an Em-ployer withdrawing from the Association to post such bond within the stipulatedperiod shall be sufficient reason for the Union to cancel its agreement with suchEmployer,notwithstanding any other provisions of this Agreement.Vapor Blast Manufacturing CompanyandVapor Blast Inde-pendent Shop Worker's AssociationandErwin Strobel,John G.Westphal,Frederick Kaleya,Edwin GriffaandInternationalUnion,United Automobile,Aircraft and Agricultural Imple-ment Workers of America,AFL-CIO,and Its Locals 575 and1092, Parties to the Contract.Cases Nos. 13-CA-3006,13-CA-3043, 13-CA-3044, 13-CA-3045, and 13-CA-3046.January 12,1960DECISION AND ORDEROn August 7, 1959, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint.Thereafter, the Respondent, the General Counsel, andthe UAW filed exceptions to the Intermediate Report, and support-ing briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases,2 and hereby adopts the findings, conclusions, and recom-'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated itspowers in connection with these cases to athree-memberpanel [MembersRodgers,Jenkins, andFanning].2As therecord andthe exceptionsand briefs adequately present the issues and thepositions of the parties,the Respondent's request for oral argument is denied.126 NLRB No. 6.